EXHIBIT 99.1 Investor Presentation January 2011 The following presentation includes “forward-looking statements” within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. You should be aware that our actual results could differ materially from those contained in the forward looking statements, which are based on management’s current expectations and are subject to a number of risks and uncertainties, including, but not limited to, our failure to successfully commercialize our product candidates; costs and delays in the development and/or FDA approval of our product candidates, including as a result of the need to conduct additional studies, or the failure to obtain such approval of our products or product candidates; changes in regulatory standards or the regulatory environment with any of our product candidates; our inability to maintain or enter into, and the risks resulting from our dependence upon, collaboration or contractual arrangements necessary for the development, manufacture, commercialization, marketing, sales and distribution of any products, including our inability to protect our patents or proprietary rights and obtain necessary rights to third party patents and intellectual property to operate our business; our inability to operate our business without infringing the patents and proprietary rights of others; general economic conditions; the failure of any products to gain market acceptance; our inability to obtain any additional required financing; technological changes; changes in industry practice; and one-time events. More detailed information about the Company and the risk factors that may affect the realization of forward-looking statements is set forth in the Company’s filings with the Securities and Exchange Commission.Such documents may be read free of charge on the company’s web site, www.pernixtx.com, or the SEC’s web site at www.sec.gov.You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. Pernix™ is a registered trademark of Pernix Therapeutics, LLC. Other trademarks referenced herein are the property of their respective owners. ©2010 Pernix Therapeutics Holdings, Inc. 2 Safe Harbor Statement 3 Pernix Today Integrated Specialty Pharmaceutical Business Gross sales of $38.3 million in 2009, three-year CAGR of 41.5%; Profitable and generating cash flow Strong IP-Driven Operating Model Focus on branded pediatric products with high gross margins / low cap ex requirements; 23 trademark interests as of August 16, 2010 Low Product Development Risk Actively manage product mix to meet customer demand and leverage sales force Excellent Financial Position $6.5 million in cash, net of borrowings on line of credit, as of September 30, Corporate Structure Pernix Therapeutics, LLC (Branded Pharmaceutical Products) Macoven Pharmaceuticals, LLC (Generic business) Wholly-owned subsidiary Gaine, Inc. (Intellectual Property Assets) Wholly-owned subsidiary Pernix Therapeutics Holdings, Inc. (Corporate) ■Received FDA Approval for Human Head Lice Treatment in January 2011 oProduct available in the first half of 2011 ■Formed Joint Venture with UK Development Company in December 2010 o$1.5 million investment to fund late-stage development of theobromine-based treatment for persistent cough ■Acquired Macoven Pharmaceuticals for $2.2 Million in September 2010 oProfitable business focused on development of generic pharmaceuticals and sale of authorized generic products ■Repurchased 2 Million Shares of Common Stock in September 2010 5 Recent Milestones 6 Strategic Plan Grow sales of Cedax and other existing products Identify new collaborations; Accretive acquisitions Develop new products; Expand into new markets beyond pediatrics Near-Term Medium-Term Long-Term Utilize sales force of 55 representatives in pediatrics Consider product expansion by acquisition, in-licensing and co-promotion Utilize lower risk regulatory pathways for development projects to lower cost and risk exposure 7 Products Active Categories Aldex Family Cold/Cough BC1036** Antitussive Brovex Family Cold/Cough Cedax Antibiotic Natroba Head Lice Pediatex Family Cold/Cough QuinZyme* Cardiovascular ReZyst IM Gastro-Probiotic Z-Cof Family Cold/Cough Zema-Pak Corticosteroid Therapy Current Product Portfolio * Partnering Opportunities **Currently in Clinical Development Stage 8 Current/Future Sales Force 2009 Total Employees: ~80 2010 Sales Representatives: 55 2ales Force Additions: 10-12 (Goal) 2011 and beyond - increase reach to mid-decile prescribers with increased frequency 9 Sales Force Efficiency • Pernix sales force averaged almost 560 RX’s per rep for the Pediatex TD Product in the 4th month of the launch Launch of Pediatex Launch of Brovex • Pernix acquired the Brovex product line for $450,000 in June 2009 • Following the product launch in August 2009, the Pernix sales force achieved approximately $7 Million in sales and averaged over 1600 Rx’s per rep from product launch in August 2009 to December 2009 oOnly competing third generation cephalosporin product generated nearly $100 million of sales at retail in 2009 oOpportunity to expand into oral solid market through co-promotion efforts ■Indicated Treatment for Middle Ear Infections oAntibiotics are promotion sensitive and highly prescribed in pediatrics ■U.S. Rights Acquired from Shionogi Pharma on March 24, oPaid$6.1 Million, or 1x sales (not actively promoted in 2009) ■NDA Product with Orange Book Protection Through 2014 ■POA - First Position During Respiratory Season 10 ■Pernix expects to receive payments between 35%-42% of net sales proceeds ■Received FDA Approval for Use in Patients Ages 4 and Up in January oAccording to two phase III studies, the product was shown as significantly more effective in eliminating head lice than permethrin 1% (Nix, AAP recommended treatment) oResolves most head lice problems in about 10 minutes with just one application and no nit combing ■First Half 2011 - Combined Sales Forces Launching Product to Healthcare Professionals in the U.S. oPernix receives monthly payments based on sales volume 11 Natroba™ 12 Growth Strategy §Profitable Generics Division oProvides opportunity for alternative revenue stream, authorized generics oTransaction funded with initial draw on line of credit §Launched 11 Generic Pharmaceutics in 2010 oIncludes five authorized generic equivalents of Pernix branded products, as of September 30, 2010 §Acquired Right to Exclusively Market ZEMA PAK® in Q2 2010 oCorticosteroid used for treating skin rashes; helps diversify product mix from winter season cough and cold products 13 Macoven Pharmaceuticals §Identify Partners to Efficiently and Cost Effectively Bring New Products to Market §Rights to 8 Product Candidates as of August 16, 2010 oFour antitussive product candidates oTwo product candidates to treat symptoms associated with dermatitis oOne product candidate in our Z-COF product line oOne product candidate in our PEDIATEX product line 14 Development Pipeline §Joint Venture Formed with SEEK (UK) to Develop Codeine-Free Cough Suppressant (BC1036) oPernix believes this antitussive candidate has potential to address the need for a safer and more effective, non-opioid treatment for persistent cough oPernix contributed $1.5 million and its theobromine IP (Patent Number 6,348,470) for a 50% voting stake in the JV §Manfred Scheske will lead the JV and oversee development of BC1036 oFormer President of Consumer Healthcare Europe at GlaxoSmithKline §Current Regulatory Path oIntends to begin a Phase III clinical trial in Europe in first half of 2011 oInitiated preliminary discussions with FDA to confirm regulatory path in U.S. 15 Natural Cough Suppressant 16 Management Team Title Cooper Collins President and Chief Executive Officer Tracy Clifford Chief Financial Officer, Secretary and Treasurer Robert Cline Vice President, Operations and Supply Chain Management Mike Venters Vice President, Corporate Development Beth DeVille Vice President, Sales and Marketing § Seasoned Senior Management Team with Approximately 60 Years of Combined Experience in the Pharmaceutical Industry 17 Market Opportunity §Cold/Cough Sector-Annual Sales in Excess of $2 billion1 §Over 35.9 Million People have Seasonal Allergic Rhinitis, Accounting for $4.5 Billion Spent on Direct Care2 §Allergic Disease Affects More Than 20% of the Population and is the 3rd Leading Chronic Disease Among Children Under 18 Years of Age2 §Opportunity: Limited Competition in Prescription Cough/Cold Space, Especially Pediatrics oCold/Cough product sales were $5.4 billion in the 52-week period ended
